Citation Nr: 0800307	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected acne vulgaris.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968. 
 He served in the Republic of Vietnam and was awarded the 
Purple Heart, among other decorations. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

In a September 2004 rating decision, service connection for 
chloracne was denied.  The veteran perfected an appeal of 
that denial.

In a June 2005 RO decision, service connection was granted 
for acne vulgaris effective June 17, 2004; a noncompensable 
(zero percent) disability rating was assigned.  The veteran 
perfected an appeal of the assignment of that disability 
rating.

Remanded issue

The issue of an increased (compensable) rating for acne 
vulgaris is addressed in the REMAND portion of this decision 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

Issues not on appeal

In an April 2002 rating decision, the RO declined to reopen a 
previously denied claim of entitlement to service connection 
for an unspecified skin disease.  In February 2003, the 
veteran filed a Notice of Disagreement (NOD) as to that 
denial.  In May 2003, the claim for service connection for 
skin disease was reopened, and service connection of a boil 
of the groin area was granted effective January 22, 2001; a 
noncompensable (zero percent) disability rating was assigned.  

In an April 2003 rating decision, service connection was 
denied for tinnitus.  In January 2004, the veteran filed a 
NOD as to that denial.  In a May 2004 RO decision, service 
connection for tinnitus was granted effective February 12, 
2003; 
a 10 percent disability rating was assigned.  

Since the service connection claims were granted, the 
veteran's appeals as to those two issues have become moot.  
The veteran has not disagreed with the assigned disability 
ratings or the effective dates.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  
Therefore, these two matters have been resolved and are not 
in appellate status.

In the September 2004 rating decision, service connection for 
sinusitis was granted effective January 12, 2004; a 30 
percent disability rating was assigned.  In that same rating 
decision, service connection for post-traumatic stress 
disorder (PTSD), hypertension, and gastroesophageal reflux 
disease was denied.  The veteran had not disagreed with any 
of these determinations.  Those issues, too, are not in 
appellate status.


FINDING OF FACT

Competent medical evidence shows that the veteran's 
currently diagnosed chloracne is causally related to 
presumed herbicide exposure in service.




CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for chloracne.

The veteran is seeking service connection for chloracne.  As 
discussed below, the issue of an increased (compensable) 
rating for acne vulgaris is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in July 
2004, which was specifically intended to address the 
requirements of the VCAA.  The veteran has not contended that 
VCAA notice was in any way inadequate.  

While VA has not provided the veteran notice of element (4) 
and (5), degree of disability and effective date, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is granting service connection for chloracne.  The Board is 
not responsible for assigning an initial disability rating or 
an effective date for service connection.  
The Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the veteran and his counsel with 
appropriate notice under Dingess/Hartman.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e) (2007); see also 38 U.S.C.A. § 1116(f).  

In order for chloracne or other acneform diseases consistent 
with chloracne to be presumed to be due to an association 
with exposure to herbicide agents, chloracne or other 
acneform diseases consistent with chloracne must be become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The Board will apply a Hickson analysis.  Concerning element 
(1), current disability, the VA physician who examined the 
veteran in April 2005 and August 2004 diagnosed chloracne.  
Hickson element (1), a current disability, is met.

Turning to element (2), the Board will separately discuss in-
service disease (to include the one-year presumptive period 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service) and injury.

With respect to in-service disease, the veteran's service 
medical records show that in September 1967 he had cystic 
acne of the back [service connection has been granted for 
acne vulgaris].  Chloracne was not diagnosed in service.  In 
fact, chloracne was not diagnosed until August 2004, several 
decades after service and well after the one-year presumptive 
period after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

With respect to element (3), medical nexus, the question 
which must be answered is the relationship, if any, between 
the veteran's currently diagnosed chloracne [element (1)] and 
presumed exposure to herbicides in service [element (2)].  
The Board will first discuss the matter of presumptive 
service connection under 38 C.F.R. § 3.309(e).  The Board 
will then address the veteran's claim under Combee, supra.

As noted above, chloracne was not diagnosed until August 
2004, well after the one-year presumptive period after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
Therefore, the nexus presumption found in 38 C.F.R. 
§ 3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for chloracne under the regular criteria 
for service connection without regard for the Agent Orange 
presumptions.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2007).

With regard to the medical question as to whether the 
veteran's chloracne is related to active service, including 
exposure to herbicides, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Similarly, the veteran's lay opinion is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).] 

There is one medical opinion of record.  The VA examiner 
repeatedly stated in the report of the April 2005 examination 
that the veteran had chloracne-like changes over the humeri 
that were very typical of other veterans who had been exposed 
to Agent Orange in Vietnam.  The examiner noted that he had 
seen numerous veterans with chloracne lesions secondary to 
Agent Orange exposure.  The examiner in essence related the 
veteran's current chloracne to the presumed in-service 
exposure to herbicides.  

This competent medical opinion, fairly read, is sufficient to 
establish a nexus between the veteran's current chloracne and 
his in-service herbicide exposure.  There is no competent 
medical nexus opinion to the contrary.  Element (3), and 
therefore all elements necessary to establish service 
connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for chloracne.  The benefit sought on appeal is accordingly 
allowed.




ORDER

Service connection for chloracne is granted.


REMAND

2.  Entitlement to an increased (compensable) rating for acne 
vulgaris.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

Reasons for remand

Mittleider concerns

The Board notes that in addition to his service-connected 
acne vulgaris, the veteran has been diagnosed with a boil of 
the groin area and chloracne, both of which are now service 
connected.  The Board is precluded from differentiating 
between symptomatology attributed to a service-connected 
disability and another service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  The most recent VA examination 
in April 2005 does not differentiate between service-
connected acne vulgaris and the service-connected boil of the 
groin area and chloracne.  Therefore, another VA examination 
is necessary to resolve this matter.

Dingess concerns

The RO provided the veteran VCAA notice in a letter sent in 
September 2005 regarding his increased-rating claim.  While 
that letter provided notice as to degree of disability, that 
letter did not provide notice as to effective date.  The 
recent holdings of the United States Court of Appeals for 
Veterans Claims in Dingess/Hartman and the United States 
Court of Appeals for the Federal Circuit in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and in Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) clearly indicate 
that VCAA notice specifically pertaining to the degree of 
disability and effective dates should be furnished to 
claimants in increased-rating cases.

The Board must therefore remand this issue to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice under Dingess pertaining 
to effective dates should be furnished to 
the veteran, with a copy to his counsel.

2.  VBA should schedule the veteran for 
an examination to determine the existence 
and severity of his service-connected 
skin disabilities.  The examiner should 
specifically note all symptomatology 
associated with all three service-
connected skin disorder [chloracne, acne 
vulgaris, and boil] as well as any other, 
non service-connected, skin conditions.  
The examiner should specifically note 
whether the acne vulgaris is manifested 
by deep acne (deep inflamed nodules and 
pus-filled cysts).  The examiner should 
describe any scarring from the acne 
vulgaris.  The examiner should attempt, 
to the extent practicable, to identify 
and differentiate between symptomatology 
associated with the veteran's service-
connected acne vulgaris and that which is 
attributable to the boil of the groin 
area and chloracne.  If such 
symptomatology cannot be differentiated, 
the examiner should so state.  To the 
extent that it is feasible, unretouched 
color photographs which show the extent 
of the service-connected acne vulgaris 
should be taken and associated with the 
examination report.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


